EXAMINER'S COMMENT 

               An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
              Authorization for this examiner’s amendment was given in a telephone interview with Alex Karana on September 12, 2022. 
              The application has been amended as follows:

              1-2. (Previously Presented)
              3. (Canceled) 
              4-6. (Previously Presented)
              7. (Canceled)
              8-12. (Previously Presented)
              13. (Canceled)

              14. (Currently Amended) The terminal according to claim [[11, wherein, in a case that the configuration comprises the priority of the carried content,
              transmitting one of the first PUCCH and the second PUICCH within the one or more collision slots comprises:
              transmitting, in a case that priorities of carried contents of the first PUCCCH and the second PUCCH are different, a PUCCH with a higher priory of a carried content between the first PUICCH and the second PUICCH within the one or mere collision slots;
             delaying the transmission of the other one of the first PUCCH and the second PUCCH or discarding the other one of the first PUCCH and the second PUCCH within the one or more collision slots comprises:
             delaying transmission of a PUCCH with a lower priority of the carried content! Between the first PUCCH and the second PUCCH, or discarding a PUCCH with a lower priority of the carried content between the first PUCCH and the second PUCCH within the one or more collision slots, in a case that priorities of the carried contents of the first PUCCH and the second PUCCH are different.

              15-16. (Previously Presented)
              17. (Canceled)
              18-20. (Previously Presented)






                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
             Claims 1-2, 4-6, 8-12, 14-16 and 18-20 are allowed.
             Claim 1 is allowed because the closest prior art, Yin et al. (U.S. PG-Publication #2020/0404692), and Xiong et al. (U.S. PG-Publication # 2019/0306922), either singularly or in combination, fail to anticipate or render obvious a method comprising:
              “delaying transmission of the other one of the first PUCCH and the second PUCCH or discarding the other one of the first PUCCH and the second PUCCH within the one or more collision slots, wherein, the configuration comprises a starting time, the starting time comprises a position of a start slot.
          wherein, transmitting the one of the first PUCCH and the second
PUCCH within the collision slot comprises:
               transmitting, In a case that priorities of the carried contents of the first
PUCCH and the second PUCCH are same, a PUCCH with an earlier starting
time between the first PUCCH and the second PUCCH within the collision
slot,
            delaying the transmission of the other one of the first PUCCH and the second PUCCH or discarding the other one of the first PUCCH and the second PUCCH within the one or more collision slots comprises:
                delaying transmission of a PUCCH with a later starting time between the
first PUCCH and the second PUCCH, or discarding a PUCCH with a later
starting time between the first PUCCH and the second PUCCH within the one
or more collision slots, in a case that the priorities of the carried contents of
the fest PUCTH and the second PUCCH are the same,” in combination with all other limitations in the claim as claimed and defined by applicants.
              Because the above limitations of claim 1 patentably define over the art of record, claim 1 is allowable. Independent claim 11 includes similar limitations as claim 1 and as a result is allowable for similar reasons as claim 1.




                                         Response to Arguments

            Applicant’s arguments filed on 7/26/2022 have been fully considered and persuasive.




                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314


             Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.
            If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
September 8, 2022